Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered July 12, 1990, convicting him of enterprise *276corruption, murder in the second degree (two counts), attempted murder in the second degree (three counts), assault in the first degree, and criminal possession of a weapon in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s claim that the court violated CPL 310.20 (2) when it submitted a verdict sheet that contained seven notes instructing the jury on the order in which the charges should be considered. The notes involved herein were simply “direction [s] regarding the order in which the submitted charges should be considered” (People v Cole, 85 NY2d 990, 991-992). Such directions are proper (see, People v Simpson, 222 AD2d 462; People v Albornoz-Sinisterra, 220 AD2d 600; People v Daughtry, 202 AD2d 686).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.